                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF KENTUCKY
                     NORTHERN DIVISION at ASHLAND                       ,,.i K.SHLAl'lO
                                                                      'iDBERT R. CARR
                                                                  CLERK U.S DISTRICT COURT
 TORI T. CURTIS,                          )
                                          )
       Plaintiff,                         )        Civil No. 0: 18-096-HRW
                                          )
 V.                                       )
                                          )
 JEREMY K. WHEELER, ET AL.,               )     MEMORANDUM OPINION
                                          )         AND ORDER
       Defendants.                        )

                               *** *** *** ***
      Plaintiff Tori T. Curtis is an individual previously confined at the Eastern

Kentucky Correctional Facility in West Liberty, Kentucky. Proceeding without an

attorney, Curtis has filed a civil rights action under 42 U.S.C. § 1983 [D.E. No. 1]

and a motion to proceed informa pauperis. [D.E. No. 2] The Court has reviewed

the fee motion and will grant the request on the terms established by 28 U.S.C. §

1915(b). Because Curtis has been granted pauper status in this proceeding, the

$50.00 administrative fee is waived. District Court Miscellaneous Fee Schedule, §

14.

      The Court must conduct an initial review of the complaint pursuant to 28

U.S.C. §§ 1915(e)(2), 1915A.     A district court must dismiss any claim that is

frivolous or malicious, fails to state a claim upon which relief may be granted, or

seeks monetary relief from a defendant who is immune from such relief. Hill v.
                                         1
Lappin, 630 F. 3d 468, 470-71 (6th Cir. 2010).          The Court evaluates Curtis's

complaint under a more lenient standard because he is not represented by an

attorney. Erickson v. Pardus, 551 U.S. 89, 94 (2007); Burton v. Jones, 321 F.3d

569, 573 (6th Cir. 2003). At this stage, the Court accepts the plaintiffs factual

allegations as true, and his legal claims are liberally construed in his favor. Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555-56 (2007).

      However, a complaint must set forth claims in a clear and concise manner,

and must contain sufficient factual matter, accepted as true, to "state a claim to relief

that is plausible on its face." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Hill, 630

F .3d at 4 70. Although the Court has an obligation to liberally construe a complaint

filed by a person proceeding without counsel, the principles requiring generous

construction of prose pleadings are not without limits. Wells v. Brown, 891 F.2d

591, 594 (6th Cir. 1989); Wilson v. Lexington Fayette Urban County Government,

No. 07-cv-95-KSF, 2007 WL 1136743 (E.D. Ky. April 16, 2007). The Court is not

required to create a claim for the Plaintiff, nor to "conjure up unpled allegations."

Moorman v. Herrington, No. 4:08-cv-P127-M, 2009 WL 2020669, at* 1 (W.D. Ky.

July 9, 2009)(citations omitted). See also Coleman v. Shoney's, Inc., 79 F. App'x

155, 157 (6th Cir. 2003) ("Prose parties must still brief the issues advanced with

some effort at developed argumentation."). Vague allegations that one or more of

the defendants acted wrongfully or violated the plaintiffs constitutional rights are
                                        2
not sufficient. Laster v. Pramstaller, No. 08-cv-10898, 2008 WL 1901250, at *2

(E.D. Mich. April 25, 2008).

      In his complaint, Curtis alleges that in October 2017, while he was confined

at the Little Sandy Correctional Complex in Sandy Hook, Kentucky, he complained

to the head of Aramark Teresa Gullett that he wanted to quit working in the kitchen

because he was having issues with other inmates sexually harassing him. [D.E. No.

1 at p. 4] He claims that, although Gullett told him that he would not be written up

for quitting his job, he was written up by Correctional Officer Jeremy K. Wheeler

and charged with refusing or failing to carry out a work assignment. [Id. at p. 5]

According to Curtis, in issuing this disciplinary report, Wheeler violated the policies

and procedures of the Kentucky Department of Corrections ("KDOC") because the

disciplinary report allegedly did not show all of the facts, specifically that Curtis was

in an uncomfortable situation in the kitchen because of the alleged harassment and

felt pressured to quit his job. [Id. at p. 5-6] Curtis also alleges that Wheeler violated

the Eighth Amendment of the United States Constitution's prohibition against cruel

and unusual punishment because, as punishment for his conviction of the offense

charged in the disciplinary report, Curtis was confined in the Restrictive House Unit

("RHU") for 30 days. [Id. at p. 6] He further alleges a violation of the Thirteenth

Amendment's prohibition against slavery or involuntary servitude. [Id. at p. 6]



                                            3
      Curtis also asserts a claim against Joseph M. Howard, identified by Curtis as

a Correctional Lieutenant/Chairman/Adjustment Officer who presided over his

disciplinary hearing on the report issued by Wheeler. [Id. at p. 8] Curtis alleges

that, during his disciplinary hearing, Howard failed to comply with several of the

KDOC's Policies and Procedures applicable to disciplinary hearings, and that

Curtis' conviction for refusing or failing to carry out a work assignment and the

resulting punishment of 30 days in the RHU violated his Fifth Amendment due

process rights and his Eighth Amendment rights to be free from cruel and unusual

punishment. [Id. at p. 9]

       Curtis purports to bring these claims against Wheeler, Howard, and the KDOC

in their official and individual capacities, based on his theory that the KDOC allows

officials to "break and bend the rules to their liking" in violation of the Corrections

Policies and Procedures, are unprofessional, and are "careless for others and job

efforts, etc." [Id. at p. 7] As relief, he seeks compensatory and punitive damages,

reimbursement for court costs and expenses, and for all KDOC inmates to be able to

back order pornographic magazines, Playstation gaming systems, and video games.

[Id. at p. 9-11]

       First, to the extent that Curtis seeks to assert his claims against the defendants

in their "official capacities," these claims must be dismissed. Notwithstanding its

label, an "official capacity" claim against a state officer is not a claim against the
                                            4
officer arising out of his or her conduct as an employee of the state but is actually a

claim directly against the state agency which employs them. Lambert v. Hartman,

517 F.3d 433, 439-40 (6th Cir. 2008); Alkire v. Irving, 330 F.3d 802,810 (6th Cir.

2003) ("While personal-capacity suits seek to impose personal liability upon a

government official for actions he takes under color of state law, individuals sued in

their official capacities stand in the shoes of the entity they represent.") (internal

quotation marks omitted). Curtis's official capacity claims are therefore civil rights

claims against KDOC.

      However, the KDOC is not subject to suit under § 1983 in federal court, both

because a state agency is not a "person" subject to liability under Section 1983, and

because the Eleventh Amendment deprives federal district courts of subject matter

jurisdiction over a claim for money damages against a state and its agencies.

Gibbons v. Kentucky Dept. of Corrections, No. 3:07CV-P697-S, 2008 WL 412847,

at * 1 (W.D. Ky. Sept. 4, 2008) (citing Puerto Rico Aqueduct & Sewer Auth. v.

Metcalf & Eddy, Inc., 506 U.S. 139, 687-88 (1993) ("Absent waiver, neither a State

nor agencies acting under its control may be subject to suit in federal court.")

(internal quotation marks and citation omitted)); Scott v. Kentucky Department of

Corrections, No. 08-CV-104-HRW, 2008 WL 4083002, at *2 (E.D. Ky. Aug. 29,

2008) ("the Eleventh Amendment has also been interpreted to extend immunity to


                                           5
State employees sued for damages in their official capacities."). The Court therefore

will dismiss all of the§ 1983 claims against the defendants in their official capacities.

      To the extent that Curtis alleges constitutional claims against Wheeler and

Howard in their individual capacities, his claims also fail. To be clear, Curtis'

complaint is essentially a constitutional challenge to the imposition of disciplinary

sanctions imposed against him while he was in state custody. However, Curtis

cannot challenge his disciplinary conviction in a § 1983 action; instead his remedy

is to pursue relief under state law and then, if necessary, file a habeas action. See

Smith v. Corrections Corp. of America, 5 F. App'x 443, 444-45 (6th Cir. 2001)

(discussing Heck v. Humphrey, 512 U.S. 477 (1994) and Edwards v. Balisok, 520

U.S. 641 (1997)). And to the extent that Curtis takes exception to the procedures

related to his disciplinary conviction, he is not currently eligible for relief on that

basis because fails to allege that his disciplinary conviction has been overturned. See

Smith, 5 F. App'x at 445; see also Lee-Bey v. Gundy, 80 F. App'x 435,437 (6th Cir.

2003) (citing Edwards, 520 U.S. at 646).

      Curtis' claims that his placement in administrative segregation for 30 days

amounted to an unreasonable search and seizure in violation of the Fourth

Amendment and/or cruel and unusual punishment in violation of the Eighth

Amendment also fail.       The Fourth Amendment protects against unreasonable

searches and seizures. However, in the context of prisoner placement in segregation,
                                            6
the scope of that right is considered co-extensive with the protections afforded by

the Due Process Clause, and an inmate should only be considered "seized" under the

Fourth Amendment if the placement in segregation "imposes atypical and significant

hardship on the inmate in relation to the ordinary incidents of prison life" as set forth

in Sandin v. Conner, 515, U.S. 472, 484 (1995). Leslie v. Doyle, 125 F. 3d 1132,

1135-37 (7th Cir. 1997); see also Ortega v. US. Immigration and Customs

Enforcement, 737 F. 3d 435,441 (6th Cir. 2013) (citing Leslie). Here, Curtis alleges

that he was placed in the RHU for 30 days and he has failed to allege any atypical

significant hardship in relation to the ordinary incidents of prison life.         Such

conditions fall far short of the more severe deprivations found to be cognizable under

the Due Process Clause. Cf. Joseph v. Curtin, 410 F. App'x 865,868 (6th Cir. 2010);

Siddiq v. Edlund, 8 F. App'x 522, 524 (6th Cir. 2001). See also Weatherspoon v.

Woods, No. 16-1277, 2017 WL 3923335, at *3 (6th Cir. Feb. 24, 2017) (citing

Hudson v. Palmer, 468 U.S. 517, 52-30 (1984)).

      For its part, the Eighth Amendment "does not mandate comfortable prisons,"

but only requires prison officials to provide inmates with "the minimal civilized

measure of life's necessities." Rhodes v. Chapman, 452 U.S. 337,347,349 (1981).

Curtis' placement in administrative segregation, and the resulting minimal intrusion

upon the broader freedoms he enjoyed in the general population, did not deprive him

of any of life's necessities to state a viable claim under the Eighth Amendment. Cf.
                                            7
Harden-Bey v. Rutter, 524 F. 3d 789, 795-96 (6th Cir. 2008); Colgrove v. Williams,

105 F. App'x 537,538 (5th Cir. 2004).

      Finally, although Curtis references the Thirteenth Amendment of the

Constitution, which abolished slavery in the United States, he fails to allege any facts

supporting a claim under the Thirteenth Amendment. Where a complaint does not

provide any factual basis for the claims set forth in the complaint, it must be

dismissed for failure to state a claim. Grinter v. Knight, 532 F. 3d 567, 577 (6th Cir.

2008); Scheidv. Fanny Farmer Candy Shops, Inc., 859 F.2d 434,436 (6th Cir.1988)

("More than bare assertions of legal conclusions is ordinarily required to satisfy

federal notice pleading requirements.").

      Accordingly, IT IS ORDERED that:

       1.    Curtis's motion to proceed in forma pauperis [D.E. No. 2] 1s

GRANTED and payment of the filing and administrative fees is WAIVED.

      2.     Curtis' complaint [D.E. No.          1] is DISMISSED WITHOUT

PREJUDICE.

      3.     This action is STRICKEN from the Court's docket.

      4.     A corresponding judgment will be entered this date.

      This c)l~ January, 2019.
                                                            Signed By:
                                                            Henry R. WIihoit. Jr.
                                                            United States District Jt


                                           8
